Citation Nr: 0027419	
Decision Date: 10/16/00    Archive Date: 10/26/00

DOCKET NO.  98-14 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for parathyroid cancer 
due to ionizing radiation.  

2.  Entitlement to service connection for rectal cancer due 
to ionizing radiation.


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to 
July 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  

The claim was remanded by the Board in July 1999 for further 
development.  This case is now ready for appellate review.  


REMAND

In July 1999, the Board remanded this case in an effort to 
verify the appellant's claimed exposure to ionizing 
radiation.  In this regard, the appellant maintains that he 
was repeatedly exposed while unprotected to x-rays used in 
evaluating the metallurgical integrity of naval aircraft 
tailhooks.  Alas, despite multiple attempts by the RO to 
verify the appellant's claimed exposure, reports from the 
Navy Dosimetry Center, the Naval Historical Center, the Naval 
Safety Center, and Naval Aviation Depot Jacksonville, Florida 
each could not confirm that the appellant was exposed to 
ionizing radiation.  Despite these findings, however, the 
language of 38 C.F.R. § 3.311(a)(iii) (1999), is not 
discretionary in requiring the preparation of a dose estimate 
by the Under Secretary for Health.  To the extent that the 
Board suggested that this development was discretionary, the 
undersigned erred and he regrets the lack of clarity in the 
language chosen.

Accordingly, this case must be REMANDED for the following 
action:

1.  The RO should contact the National 
Personnel Records Center and request a 
copy of the veteran's Record of 
Occupational Exposure to Ionizing 
Radiation (DD Form 1141).  If no such 
record is available that fact should be 
documented in the claims file and the 
appellant informed in writing.

2.  After completion of the foregoing, 
and regardless whether a DD 1141 exists 
or not, the appellant's claims file must 
be forwarded to the Under Secretary for 
Health for the preparation of a dose 
estimate in accordance with the 
provisions of 38 C.F.R. § 3.311.

3.  If it is determined that the veteran 
was exposed to ionizing radiation, as 
claimed, the issue should be referred to 
the Under Secretary for Benefits under 38 
C.F.R. § 3.311(c) as provided by § 
3.311(b)(1).  Referral to the Under 
Secretary for Benefits is not required if 
there is no competent evidence of 
radiation exposure.  Wandel v. West, 11 
Vet. App. 200, 205 (1998).

Thereafter the RO should readjudicate the claim.  If the 
benefits requested on appeal are not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case, and a reasonable period of time for a response 
should be afforded.  Thereafter, the case should be returned 
to the Board for final appellate review, if otherwise in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO. 

The appellant has the right to submit additional evidence and 
argument on the 

matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


